Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 6 September 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     sir
                     Head of Elk 6th Septemr 1781
                  
                  I have been honored by your Excellencys Favor of the 2d Instant—& do myself the Pleasure to felicitate you on the happy Arrival of so formidable a Fleet of his most Christian Majesty, in the Bay of Chesapeake, under your Excellencys Comand—this happy Event, I hope will be improved to the most salutary Purposes, for the united Interests of both Nations.
                  Expecting to have the Honor of a personal Interview with your Excellency, almost as soon as this will reach your Hand, I shall not give you the Trouble in Writing, of a particular Detail of my Designs, Will only inform you, that the Van of the two Armies, the French & American, consistg of about 2000 men(there not being Transports for the whole), will be embarked in about two Days, & will fall Down the Chesapeake to form a Junction with the Troops under the Comd of the Ct de St Simon & the Marquis Lafayette, & to cooperate in Blockg up Ld Cornwallis in York River, & preventg him to make his Retreat by Land—or collecting any Supplies from the Country.
                  This Junction of the Van of our Troops is proposed to be made in James River, unless your Excellency & the Comanders of the Land Troops, should judge some other Point of Debarkation to be more favorable to our Intentions—in which Case, you will be pleased to meet the Transports while on their Way, with Orders to proceed to any other Point which may be fixed on.
                  The Remainder of the Troops from hence will be forwarded on with all the Expedition our Circumstances will admit—In the Mean Time, as it will be of the greatest Importance to prevent the Escape of his Lordship from his present Position—I am persuaded that every Measure which prudence can dictate Will be improved for that Purpose untill the arrival of our Compleat Force—when I hope his Lordship will be compelled to yield his Ground, to the superiour Power of our Combined Forces.
                  
               